Case: 20-11148    Date Filed: 09/30/2020   Page: 1 of 7



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11148
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 4:19-cv-00299-HLM



DOUGLAS EDWARDS,

                                                           Plaintiff – Appellant,


                                    versus



SOLOMON and SOLOMON, P.C.,

                                                          Defendant – Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (September 30, 2020)

Before MARTIN, JILL PRYOR, and BRANCH, Circuit Judges.

PER CURIAM:
              Case: 20-11148     Date Filed: 09/30/2020   Page: 2 of 7




      At issue in this appeal is whether Georgia’s renewal statute, O.C.G.A. § 9-2-

61, can save a claim that is otherwise time-barred under the Fair Debt Collection

Practice Act (FDCPA), 15 U.S.C. § 1692 et seq. We conclude that it cannot and

affirm the district court’s dismissal of Douglas Edwards’s complaint against

Solomon and Solomon, P.C. as time-barred.

                                         I.

      On April 26, 2019, Edwards filed a complaint against Solomon and

Solomon—a third-party collection agency—in the Superior Court of Bartow

County, Georgia. The complaint alleged that Solomon and Solomon violated

various provisions of the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C.

§ 1692 et seq. On May 20, 2019, Solomon and Solomon removed the case to the

United States District Court for the Northern District of Georgia based on federal

question jurisdiction. The same day that Solomon and Solomon removed the case

to federal court, Edwards voluntarily dismissed it without prejudice pursuant to

Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure.

      Six months later, on November 27, 2019, Edwards refiled his complaint in

the Superior Court of Bartow County, which alleged the same FDCPA claims

against Solomon and Solomon as in the initial complaint. Once again, Solomon




                                         2
               Case: 20-11148    Date Filed: 09/30/2020     Page: 3 of 7



and Solomon removed the case to the U.S. District Court for the Northern District

of Georgia on the basis of federal question jurisdiction.

      This time, however, Solomon and Solomon also moved to dismiss

Edwards’s complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. Solomon and Solomon argued that Edwards’s claims were time barred

under the FDCPA’s one-year statute of limitations, 15 U.S.C. § 1692k(d). As

Solomon and Solomon pointed out in its motion, Edwards’s complaint specifically

alleged that the FDCPA violations occurred on May 1, 2018, May 25, 2018, and

July 23, 2018. But the new complaint was filed on November 27, 2019, and

therefore, pursuant to § 1692(k)(d), any FDCPA violation must have occurred on

or after November 26, 2018 to be actionable. Edwards opposed the motion,

arguing that Georgia’s renewal statute, O.C.G.A. § 9-2-61, prevented his claims

from being deemed time-barred. The district court ultimately dismissed Edwards’s

complaint as time-barred, concluding that where Congress has set a specific statute

of limitations, it cannot be extended by operation of state law. Edwards now

appeals.

                                         II.

      We review the district court’s grant of Solomon and Solomon’s motion to

dismiss de novo, “accepting the allegations in the complaint as true and construing




                                          3
               Case: 20-11148     Date Filed: 09/30/2020    Page: 4 of 7



them in the light most favorable to the plaintiff.” Pinson v. JPMorgan Chase

Bank, Nat’l Ass’n, 942 F.3d 1200, 1206 (11th Cir. 2019).



                                          III.

      “The FDCPA imposes civil liability on debt collectors for certain prohibited

debt collection practices.” Hart v. Credit Control, LLC, 871 F.3d 1255, 1257 (11th

Cir. 2017) (alteration adopted) (quoting Jerman v. Carlisle, McNellie, Rini,

Kramer & Ulrich L.P.A., 559 U.S. 573, 576 (2010)). The only relevant FDCPA

provision in this appeal is its statute of limitations provision, which provides that

“[a]n action to enforce any liability created by this subchapter may be brought in

any appropriate United States district court without regard to the amount in

controversy, or in any other court of competent jurisdiction, within one year from

the date on which the violation occurs.” 15 U.S.C. § 1692k(d) (emphasis added).

      On appeal, Edwards does not dispute that his claims fall outside of the

FDCPA’s one-year statute of limitations. Rather, he argues that his claims are not

time barred because he complied with Georgia’s renewal statute, O.C.G.A. § 9-2-

61. That statute provides in pertinent part:

      When any case has been commenced in either a state or federal court
      within the applicable statute of limitations and the plaintiff
      discontinues or dismisses the same, it may be recommenced in a court
      of this state or in a federal court either within the original applicable
      period of limitations or within six months after the discontinuance or
      dismissal, whichever is later . . .
                                           4
               Case: 20-11148    Date Filed: 09/30/2020    Page: 5 of 7




O.C.G.A. § 9-2-61(a). Edwards’s argument hinges on whether the Georgia

renewal statute applies notwithstanding the FDCPA’s express one-year statute of

limitations. If it does, then his new complaint, which was filed within six months

of the dismissal of his initial complaint, would have been timely.

      Georgia’s renewal statute does not apply to the FDCPA. Our case law is

clear that, where Congress has set an express statute of limitations, state law cannot

otherwise extend it. In Phillips v. United States, for example, we considered

whether the Georgia renewal statute could extend the time for filing a claim under

the Federal Torts Claims Act (“FTCA”). 260 F.3d 1316, 1317–18 (11th Cir.

2001). We reasoned that because “a [federal] court looks to state law to define the

time limitation applicable to a federal claim only when Congress has failed to

provide a statute of imitations for a federal cause of action,” and Congress

expressly provided a [six-month] limitation period for FTCA claims, “the

incorporation of diverse state renewal provisions into [the FTCA] would

undermine the uniform application of [the FTCA’s] six month time limitation just

as effectively as would the incorporation of state law for the accrual of a cause of

action.” Id. at 1318−19 (quotations omitted). Accordingly, we held that the

Georgia renewal statute could not extend the FTCA’s limitations period. Id.; see

also Burnett v. N.Y. Cent. R.R. Co., 380 U.S. 424, 433 (1965) (rejecting a claim

that Ohio’s savings statute applied to the Federal Employers’ Liability Act because
                                          5
                 Case: 20-11148         Date Filed: 09/30/2020        Page: 6 of 7



“[t]he incorporation of variant state savings statutes would defeat the aim of a

federal limitation provision designed to produce national uniformity”); Holmberg

v. Armbrecht, 327 U.S. 392, 395 (1946) (“If Congress explicitly puts a limit upon

the time for enforcing a right which it created, there is an end of the matter. The

Congressional statute of limitation is definitive.”).

       The same reasoning applies to FDCPA claims. Congress specifically

provided for a one-year limitations period for FDCPA claims. See 15 U.S.C.

§ 1692k(d). And incorporating Georgia’s renewal statute into the FDCPA would

undermine the uniform application of this federal limitation. We therefore

conclude that Georgia’s renewal statute does not extend the FDCPA’s one-year

statute of limitations. 1




       1
          Edwards argues that our holding in Phillips does not extend to the FDCPA because
FTCA plaintiffs may only bring claims in federal court, whereas the FDCPA permits claims to
be filed in state and federal court. And he points out that the FTCA involves a specific waiver of
sovereign immunity, which the FDCPA does not include, and therefore the FTCA’s statute of
limitations provision is construed more strictly than the one at issue here. But Edwards does not
present any authority showing that either distinction matters. Moreover, other circuits have also
reached the same holding as Phillips outside the FTCA context. See, e.g., E.E.O.C. v. W.H.
Braum, Inc., 347 F.3d 1192, 1201 (10th Cir. 2003) (explaining that “[t]he federal scheme is
complete and it is inappropriate to import state statutes of limitations, such as a savings clause, to
time-bar an individual aggrieved employee under the ADA”); Beck v. Caterpillar Inc., 50 F.3d
405, 407 (7th Cir. 1995) (“Where, as [in this hybrid suit under § 301 of the Labor Management
Relations Act], the plaintiff voluntarily dismisses a lawsuit which was brought in federal court,
asserts a purely federal claim, and is subject to a federal statute of limitations, state savings
statutes do not apply.”); Garrison v. Int’l Paper Co., 714 F.2d 757, 759 n.2 (8th Cir. 1983)
(noting that “[b]ecause Title VII actions are governed by a federal statute of limitations, the
Arkansas saving clause is inapplicable”).
                                                  6
               Case: 20-11148     Date Filed: 09/30/2020    Page: 7 of 7



      Instead of following Phillips, Edwards urges to rely on Arias v. Cameron,

776 F.3d 1262 (11th Cir. 2015). In Arias, we held that a district court did not

abuse its discretion by allowing the plaintiff to voluntarily dismiss his state law tort

claim, which had been removed to federal court by the defendants, regardless of

whether dismissal prejudiced defendants by stripping the defendants’ statute of

limitations defense. Id. at 1273. In reaching that conclusion, we observed that the

defendant would likely not have had a statute of limitations defense if the

defendant had not removed the case to federal court because the plaintiff could

have invoked Georgia’s renewal statute in state court. Id. at 1272. Thus, Edwards

claims that Solomon and Solomon created the statute of limitations defense by

removing his claims to federal court and if they had not, his suit would have been

timely under Georgia law.

      Edwards’s reliance on Arias is misplaced. Unlike this case, which concerns

a federal claim where Congress has set the applicable statute of limitations, Arias

concerned a state law tort claim where the state legislature set the statute of

limitations. Id. at 1265. Thus, Arias is of no help to Edwards.

      In conclusion, because the Georgia renewal statute does not apply to federal

causes of action where Congress expressly set a limitations period, such as the

FDCPA, we affirm the district court’s dismissal of his complaint.

      AFFIRMED.


                                           7